Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered. Claims 1-5, 7-12, and 14-20 are pending in this application and have been examined on the merits. Claims 6 and 13 have be canceled.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.

Regarding Applicants argument beginning on page 10, regarding Jiang not teaching the further conversion member further includes a latch rotatably provided at one of the pair of second walls and a catch provided at another one of the pair of second walls. Examiner does not rely on Jiang to teach these elements and instead relies on Hiroyuki to teach these elements.
Regarding Applicants arguments beginning on page 12, regarding Hiroyuki not teaching or suggesting the second walls to which the latch and catch are also rotatably coupled to, Examiner disagrees, Hiroyuki teaches two second walls (12a and 12b) to which the latch (engaging portion of 18) and catch (engaged portion of 18). Applicant further argues that 12a and 12b neither form a predetermined space nor are inserted into the space as recited in claim 1. However, this is not what is claimed in claim 1, Claim 1 cites “and wherein a predetermined space is formed inside the latch, and the catch is detachably inserted into the space” stating that the predetermined space is formed by the latch and the catch is inserted which is taught by Hiroyuki (See Hiroyuki “The patch lock 18 includes an engaging portion and an engaged portion. The engaging portion has a lever body whose base end portion is rotatably supported and a ring body connected to the lever body, and the engaged portion is a hook-shaped base body on which the ring body is hooked. The engaging portion is fixed to the semi-cylindrical body 12a, and the engaged portion is fixed to the semi-cylindrical body 12b.”)
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then argues that Hiroyuki does not teach that, after the first coupling portion and the second coupling portion, the latch is rotated toward the catch so that the catch can be accommodated as further recited in claim 1. However, this is not what is claimed in claim 1. Regarding the latch and catch mechanism, claim 1 recites “a latch rotatably provided at one of the pair of second walls; and a catch provided at another one of the pair of second walls, wherein the latch and the catch are configured to be detachably coupled to each other, and wherein a predetermined space is formed inside the latch, and the catch is detachably inserted into the space.” Which is taught by Hiroyuki as shown below in the rejection of claim 1.
In response to applicant's argument that Hiroyuki is nonanalogous art, Examiner reiterates it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, claim 1 is pointed towards an adapter meant to hold the handle of a cleaner, the handle of which is substantially cylindrical or rod like in shape, therefore the device disclosed by Hiroyuki is reasonably pertinent to the particular problem with which the applicant was concerned, as Hiroyuki discloses a device meant to hold an operation rod or cylinder.

Regarding Applicants arguments beginning on page 14, Applicant argues that Otsuka teaches a cover 90 is provided on a handle of 76 of a cleaner and not on the surface of a clamp. However, Examiner does not rely on Otsuka to teach a slip prevention layer on a surface of a clamp, Examiner only relies on Otsuka to teach the use of a slip prevention layer, and Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material inner surface layers of Jiang to be a slip prevention material. 
	Applicant Further argues that Otsuka could not be interpreted to suggest the features of claim 1 related to a predetermined space that is formed inside the latch, and the catch that is detachably inserted into the space. Examiner is not relying on Otsuka to teach such features as such features are taught by Hiroyuki as explained above. 
Regarding Applicants arguments, on page 14, regarding the fact that could not be interpreted to suggest the features of claim 1 related to a predetermined space that is formed inside the latch, and the catch that is detachably inserted into the space. Examiner is not relying on Stickney to teach such features as such features are taught by Hiroyuki as explained above.

Arguments regarding claim 9 being patentably over the applied references due to similarity to claim 1 is not found persuasive for the reasons listed above. 
	
	Arguments regarding the patentability of the dependent claims based on their dependency to the independent claims are not found persuasive for the reasons listed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105832246 A) in view of Hiroyuki (JP 2015006040 A).
Regarding Claim 1, Jiang teaches a conversion member for use with a cleaner, the conversion member comprising: A collar (51) configured to selectively receive an end (21) of a pipe(2), wherein the pipe (2), when received in the collar (51), extends in a first direction from collar, and a clamp (52) connected to the collar (51) in a second direction opposite (Shown in fig 10) to the first direction, wherein the clamp includes: A first wall (Annotated Illustration A) connected to the collar (51) , and at least one second wall (521 and 522) rotatably connected to the first wall (rotatably connected via 523), and wherein the first wall (Annotated Illustration A) and the at least one second wall (Annotated Illustration A) form a space for receiving the cleaner(52), wherein at least one second wall includes a pair of second walls (521 and 522).
But does not teach wherein the conversion member further includes: a latch rotatably provided at one of the pair of second walls; and a catch provided at another one of the pair of second walls, and wherein the latch and the catch are configured to be detachably coupled to each other and wherein a predetermined space is formed inside the latch, and the catch is detachably inserted into the space.
However, Hiroyuki is also concerned with releasably clamping to a cylindrical body and teaches: a latch rotatably (Hiroyuki Page 11 “The engaging portion has a lever body whose base end portion is rotatably supported) provided at one of the pair of second walls (Fig 3); and a catch (Hiroyuki “The patch lock 18 includes an engaging portion and an engaged portion.”) provided at another one of the pair of second walls, and wherein the latch and the catch are configured to be detachably coupled to each other (Hiroyuki “The engaging portion is fixed to the semi-cylindrical body 12a, and the engaged portion is fixed to the semi-cylindrical body 12b.”) and wherein a predetermined space is formed inside the latch, and the catch is detachably inserted into the space (Hiroyuki “The engaging portion has a lever body whose base end portion is rotatably supported and a ring body connected to the lever body, and the engaged portion is a hook-shaped base body on which the ring body is hooked. The engaging portion is fixed to the semi-cylindrical body 12a, and the engaged portion is fixed to the semi-cylindrical body 12b.” Examiner indicating that one of ordinary skill would understand the space within the hook shape of the engaged portion would define a predetermined space to receive the engaging portion).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Jiang in view of Hiroyuki in order to form a clamp with a latch or snap lock mechanism in order to enclose the handle and minimize undesirable movement and ensure a solid holding of the handle.

    PNG
    media_image1.png
    358
    268
    media_image1.png
    Greyscale

Annotated Figure A (Figure 11 of Jiang)
Regarding Claim 2, Jiang teaches the limitations of claim 1 and additionally teaches wherein each of the first wall and the at least one second wall includes a concave surface (Annotated figure B).

    PNG
    media_image2.png
    427
    353
    media_image2.png
    Greyscale

Annotated Figure B (Figure 11 of Jiang)
	Regarding Claim 3, Jiang teaches the limitations of claim 1, and additionally teaches wherein the at least one second wall (521 and 522) includes a pair of second walls (Annotated figure A), and wherein the clamp includes, a first hinge (523) coupled respectively to the first wall (Annotated figure A) and a side of one the pair of second walls (521 and 522); a second hinge (second 523) coupled respectively to the first wall (Annotated figure A) and a side of one the pair of second walls (521 and 522);
	Regarding Claim 7, Jiang teaches the limitations of claim 1, and additionally teaches wherein the clamp is configured to receive a handle of the cleaner (Shown in figure 9 and 10 of Jiang).
Regarding Claim 8, Jiang teaches all of the elements of claim 1 and in addition teaches wherein the at least one second wall includes a pair of second walls (Annotated Figure A) and the clamp (52) further includes a slot (Annotated Figure C) that extends through respective regions of the pair of second walls (521 and 522).

    PNG
    media_image3.png
    607
    413
    media_image3.png
    Greyscale

Annotated Figure C (Figure 11 of Jiang)
	Regarding Claim 9, Jiang teaches a vacuum cleaner comprising: a main body (1) having a dust container (11); and intake port (113) detachably coupled to a first side of the main body and communicating with the dust container (Jiang Abstract “The invention uses the detachable between each component,”), an adapter (5) detachably coupled to a handle (12) provided at a second side of the main body (side of 1 on opposite side of 3); and a pipe (2) coupled to the adapter wherein the adapter includes: a collar (51) configured to be coupled to a first end of the pipe; and a clamp(52) connected to the collar, wherein the clamp includes: A first wall connected to the collar (Annotated Illustration A), and at least one second wall (521 and 522) rotatably (523) coupled to the first wall, and wherein the first wall (Annotated Figure A) and the at least one second wall form a space (52) for receiving the handle (12) wherein at least one second wall includes a pair of second walls (521 and 522).
But does not teach wherein the conversion member further includes: a latch rotatably provided at one of the pair of second walls; and a catch provided at another one of the pair of second walls, and wherein the latch and the catch are configured to be detachably coupled to each other and wherein a predetermined space is formed inside the latch, and the catch is detachably inserted into the space.
However Hiroyuki does teach a similar configuration wherein the conversion member further comprises: a latch rotatably (Hiroyuki Page 11 “The engaging portion has a lever body whose base end portion is rotatably supported) provided at one of the pair of second walls (Fig 3); and a catch (Hiroyuki “The patch lock 18 includes an engaging portion and an engaged portion.”) provided at another one of the pair of second walls, and wherein the latch and the catch are configured to be detachably coupled to each other (Hiroyuki “The engaging portion is fixed to the semi-cylindrical body 12a, and the engaged portion is fixed to the semi-cylindrical body 12b.”) and wherein a predetermined space is formed inside the latch, and the catch is detachably inserted into the space (Hiroyuki “The engaging portion has a lever body whose base end portion is rotatably supported and a ring body connected to the lever body, and the engaged portion is a hook-shaped base body on which the ring body is hooked. The engaging portion is fixed to the semi-cylindrical body 12a, and the engaged portion is fixed to the semi-cylindrical body 12b.” Examiner indicating that one of ordinary skill would understand the space within the hook shape of the engaged portion would define a predetermined space to receive the engaging portion).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Jiang in view of Hiroyuki in order to form a clamp with a latch or snap lock mechanism in order to enclose the handle and minimize undesirable movement and ensure a solid holding of the handle. 
	Regarding Claim 10, Jiang teaches all the elements of claim 9 and further teaches wherein each of the first wall (Annotated Illustration A) and at least one second wall (521 and 522) includes a concave surface (Annotated Illustration B) facing the space for receiving the handle (space for receiving 12).
	Regarding Claim 11, Jiang teaches all the elements of claim 9 and further teaches Wherein the at least one second wall (521 and 522) includes a pair of second walls, and wherein the clamp includes: a first hinge (523) coupled to one of the pair of second walls (Annotated Figure A) and a first side of the first wall (Annotated Figure A); and a second hinge (523) coupled to another one of the pair of second walls (Annotated Figure A) and a second side of the first wall (Annotated Figure A).
Regarding Claim 14, Jiang teaches all the elements of claim 9 and further teaches, further comprising an extension handle (4, 41, 42) detachably coupled to a second end of the pipe (2), wherein the extension handle includes a grip (41 and 4) located opposite to the pipe (Figure 10), and wherein the grip includes: a first grip portion (41) extending away from the pipe by a predetermined length (Figure 10); and a second grip (4) portion connected to the first grip portion and extending at a first angle (Angle at 42 in figure 10) with respect to the first grip portion (Figure 10).
Regarding Claim 15, Jiang teaches all the elements of claim 14 and further teaches wherein: the intake port is electrically connected to the main body, the adapter when coupled to the main body (Jiang Page 18 “In order to ensure the stability of the cleaner to work normally, the main machine, a connecting pipe and a ground brush, any two components are physically connected and electrically connected.”) the pipe when coupled to the adapter is electrically connected to the adapter, and the extension handle, when coupled to the pipe is electrically connected to the pipe (Jiang “In this embodiment, the second handle 4 on the button 42 to control the starting of the machine stop. two ends of the fixing clamp 5 is provided with an electric connection joint and a corresponding circuit for connecting handle 12 and connecting tube 2 inside the circuit are connected with each other.”)
Regarding Claim 16, Jiang teaches all the elements of claim 14 and further teaches a first handle (Annotated Figure D) segment extending from the main body (1) by a predetermined length a second handle segment (Annotated Figure D) that is connected to the first handle segment and extends at a second angle with respect to the first handle segment; and a third handle segment (Annotated Figure D) connected to the second handle segment and extending at a third angle with respect to the second handle segment

    PNG
    media_image4.png
    344
    411
    media_image4.png
    Greyscale

Annotated Figure D (Figure 10 of Jiang)

    PNG
    media_image5.png
    638
    588
    media_image5.png
    Greyscale

Figure 10 of Jiang
Regarding Claim 17, Jiang teaches all the elements of claim 16 but does not explicitly disclose the first angle is within 90% to 110% of the second angle. It would have been obvious to one of ordinary skill before the effective filing date of the invention to configure both handles to have the same or similar angular positioning, since doing so would allow for two usage configurations (a handheld or extended configuration) that would both provide a similar grip, since doing so would minimize the user impact in switching hand positing, including configurations where the first angle is within 90% to 110% of the second angle. Additionally, it has been held that where the general conditions of a claim are taught in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II)(A). It is also noted that the applicant does not provide criticality in the specification for the specific range claimed. 
Regarding Claim 18, Jiang teaches all the elements of claim 16 and further teaches wherein the first angle (Near 42) between the first grip portion (41) and the second grip portion (4) of the extension handle is equal (Shown in figure 10) to the second angle (Annotated Figure D) between the first extended handle segment (Annotated Figure D) and the second extended handle segment (Annotated Figure D) of the handle.
Jiang teaches the claimed invention except for the explicit disclosure of the first to second angle being specifically equal (i.e. 100%). It would have been obvious to one having ordinary skill in the time the invention was effectively filed to make the angles equal, since doing so would allow for two usage configurations (a handheld or extended configuration)  that would be both provide a similar grip based on what appears to be the same angle for each configuration, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). It is also noted that the applicant does not provide criticality in the specification for the specific equal value claimed.  
Regarding Claim 19, Jiang teaches all the elements of claim 14 and further teach wherein the first grip portion (4) includes an extension switch that is configured to provide a control signal to at least one of the main body or the intake port. (Control switch 42)


Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105832246 A) in view of Hiroyuki (JP 2015006040 A) as modified in claim 1 in further view of OTSUKA (US Patent Pub No. US 20100192314 A1).
	Regarding Claim 4, Jiang teaches all the elements of claim 1 and additionally teaches wherein the clamp includes a layer (Annotated Figure E) provided on at least one inner surface of the at least one second wall (Annotated Figure E). But doesn’t explicitly teach, a slip prevention layer.
	However, OTSUKA does teach a slip prevention layer (90). 
	It would be obvious to one of ordinary skill before the effective filing date to modify Jiang in light of OTSUKA in order to modify the layers to be slip prevention layers in order to better keep the handle of the main body of a vacuum cleaner in place in the clamp during use. 

    PNG
    media_image6.png
    421
    352
    media_image6.png
    Greyscale

Annotated Figure E (Figure 11 of Jiang)
Regarding Claim 5, Jiang as modified teaches all the limitations of claim 4 and additionally teaches wherein the clamp includes another slip prevention layer (Annotated Figure D) provided on the inner surface of the first wall (Annotated Figure E).
Regarding Claim 12, Jiang teaches all of the limitations of claim 1, and in addition teaches wherein the clamp includes a layer (Annotated Figure E) provided on a surface of at least one of the first wall or the at least one second wall (Annotated Figure E). But doesn’t explicitly teach, a slip prevention layer.
	However, OTSUKA does teach a slip prevention layer (90). 
	It would be obvious to one of ordinary skill before the effective filing date to modify Jiang in light of OTSUKA in order to modify the layers to be slip prevention layers in order to better keep the handle of the main body of a vacuum cleaner in place in the clamp during use. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105832246 A) in view of Hiroyuki (JP 2015006040 A) as modified in claim 1 in further view of STICKNEY (US Patent Pub No. US 20140137364 A1).
Regarding Claim 20 as best understood by examiner Jiang teaches a cleaner comprising: a vacuum cleaner according to claim 9 (See rejection of claim 9 above) and having a cleaner head (3), a dust container (11), and a first handle (12) attached to at least one of the dust container or the battery; the adapter (5) being configured to clamp the first handle (12); the pipe being (2) configured to be coupled to the adapter; and a second handle (4) configured to be coupled to the pipe (2). Jiang does not teach a battery. 
	However, STICKNEY does teach a vacuum cleaner main body with a battery (8) 
	It would be obvious to one of ordinary skill before the effective filing date to modify Jiang in view of STICKNEY in order to incorporate the battery pack in order to increase mobility and portability of the vacuum and to lessen reliance on a power cord. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pi (US Patent Pub 20180084964 A1) teaches vacuum hose coupling components similar to applicant’s disclosure.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723  

/BRIAN D KELLER/Primary Examiner, Art Unit 3723